Citation Nr: 0518795	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  03-31 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from March 1961 to July 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In this decision, the RO determined that the 
veteran had not submitted the requisite new and material 
evidence to reopen a claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).  

In February 2005, the RO received medical evidence from a 
private facility that described the veteran's hospitalization 
in September 2004.  It appears that this facility is filing a 
claim for reimbursement of the veteran's medical charges.  
The Board finds that this claim is not properly before it at 
the present time and that it is not inextricably intertwined 
with the issue on appeal.  Therefore, this matter is referred 
to the RO for the appropriate action.


FINDINGS OF FACT

1.  By rating decision of August 1994, the RO denied 
entitlement to service connection for PTSD and properly 
notified the veteran of this determination in October 1994.

2.  The additional evidence added to the record since October 
1994 is cumulative or, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for PTSD.



CONCLUSION OF LAW

Subsequent to the final decision of August 1994 that denied 
entitlement to service connection for PTSD, new and material 
evidence sufficient to reopen the claim has not been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (Effective prior to August 29, 2001).  See also 66 
Fed.Reg. 45620 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

The appellant was told of the requirements to reopen a claim 
for service connection for PTSD in letters issued in November 
2001 and January 2004.  He was advised of his and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claim to the RO.  He was 
specifically informed of the definition of "new and material 
evidence."  In the Statement of the Case (SOC) issued in 
September 2003 and the Supplemental Statement of the Case 
(SSOC) issued in March 2004, the appellant was apprised of 
the evidence considered by VA, the applicable laws and 
regulations, and VA's reasons and bases for its decision.  
The VCAA notice letter of November 2001 was issued prior to 
the agency of original jurisdiction's (AOJ) initial adverse 
decision of May 2002.  

The United States (U.S.) Court of Appeals for Veterans Claims 
(Court) held in Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App.  April 14, 2005), that all sections of VA's notice 
letter should be construed in connection with each other to 
determine whether the document, read as a whole, addresses 
all aspects of the requisite notice under the provisions of 
the VCAA and the notice letter must be read in the context of 
prior relatively contemporaneous communications to the 
appellant from the AOJ.  In addition, a complying notice need 
not necessarily use the exact language of the controlling 
statute or regulation specifying VA's notice obligations, so 
long as that notice properly conveys to a claimant the 
essence of the regulation.  

The Board acknowledges that the veteran had been informed of 
different standards regarding the submission of new and 
material evidence.  Regulations at 38 C.F.R. § 3.156 were 
changed effective August 29, 2001.  For claims filed prior to 
August 2001, the old criteria are applicable.  In the current 
case, the veteran submitted his claim in July 2000.  In the 
VCAA notice letter of November 2001, the veteran was notified 
of the old criteria for the submission of new and material 
evidence.  The analysis provided in the rating decision of 
May 2002 and the SOC of September 2003 appears to be based on 
this old criteria.  Therefore, the RO informed the veteran of 
the appropriate old criteria and applied these criteria to 
its analysis, which denied the claim.  However, the SOC (in 
the section entitled "PERTINENT LAWS; REGULATIONS") and the 
letter issued in January 2004 noted the new criteria at 
38 C.F.R. § 3.156.  The RO corrected these notification 
mistakes in the SSOC of March 2004 by informing the veteran 
of the old criteria for new and material evidence and 
applying these criteria in its analysis.  Finally, the 
January 2004 notification was provided to the veteran after 
the initial adverse decision in this case issued in August 
2002.

While mistakes were made regarding notification to the 
veteran, the Board concludes that VA notification was in 
substantial compliance with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) as these documents, 
read as a whole, fulfilled the essential purposes of the 
VCAA.  See Mayfield, slip op. at 35.  The veteran was 
appropriately informed of what was considered new and 
material evidence in the initial VCAA notification in 
November 2001 and in the last SSOC issued in March 2004.  
While the veteran was informed of the wrong standard of 
analysis in the SOC and the letter of January 2004, the 
appropriate standard was given to the veteran and this 
standard was used by the RO in its analysis.  Therefore, the 
mistakes in notice did not prejudice the RO's analysis in 
this case.  Also, the mistake did not prejudice the veteran 
as he was properly informed of what type of evidence was 
considered new and material and even if he had a mistaken 
impression of the type of analysis used by VA, he was aware 
of the appropriate evidence to submit to support his claim.  
Regardless, the veteran was twice informed of the appropriate 
standard of analysis under the old criteria at 38 C.F.R. 
§ 3.156 and this standard was actually used by the RO in its 
decisions of May 2002, September 2003, and March 2004.

While the January 2004 notification was issued after the 
initial adverse decision, the veteran was given effective 
notification of the requirements for the submission of new 
and material evidence in the letter of November 2001.  He was 
provided additional opportunity to submit this evidence and 
have AOJ review.  The veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005).  Any defect with respect to the timing 
of the notice was nonprejudicial.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In the current 
case, the veteran has been previously provided comprehensive 
VA psychiatric examinations in January 1993, February 1999, 
and July 2002.  These examinations noted the veteran's 
claimed stressors, a discussion of his in-service medical 
history, detailed findings on examination, and the 
appropriate diagnoses and opinions on etiology.  Therefore, 
these examinations are adequate for VA purposes.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), and Charles v. 
Principi, 16 Vet. App. 370 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The RO requested the appellant to identify evidence pertinent 
to his claim in the letters issued in November 2001 and 
January 2004.  The appellant responded to these requests by 
submitting previously considered stressor statements, new 
medical records and examinations, and new VA outpatient 
records.  VA has obtained all identified military, VA, Social 
Security Administration (SSA), and private medical records.  
The appellant has not identified any other sources of 
evidence than the records obtained by VA.  As he has not 
provided any additional evidence or identified any other 
relevant medical treatment, further development of the 
medical evidence for the issue decided below is not 
warranted.  The appellant requested a hearing before the RO 
and a transcript of his hearing has been incorporated into 
the claims file.

The Board also notes that the veteran has tried to identify 
his claimed in-service stressors in both his written 
statements to the RO and in his psychiatric examinations.  
However, even after being repeatedly placed on notice by VA 
to do so, he has failed to provide detailed information 
regarding the people, places, circumstances, and (most 
importantly) a date of at least to the month and year the 
events happened.  Without such information, there is no 
reasonable possibility that an attempt to verify the claimed 
stressors through the U. S. Armed Forces Center for Unit 
Records Research (Center) would be successful.  See CURR 
Stressor Verification Guide, Section V (VA C&P Service, April 
2004).  The Center has confirmed this fact in its letter of 
April 1994.  That is, without the detailed information 
requested by VA, it would be futile to attempt verification 
through the U. S. Armed Forces.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996) (VA's duty to assist is not a one-way street.  
A veteran cannot passively wait for help in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.)

Based on the above analysis, the Board finds that all 
evidence pertinent to the current claim has been obtained.  
To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all medical and service evidence obtainable by VA 
has been associated with the claims file, the Board finds 
that the duty to assist has been fulfilled and any error in 
the duty to notify would in no way change the outcome of the 
below decision.  The notification provided to the appellant 
in the letter of November 2001, rating decision, SOC, and 
SSOC discussed above provided sufficient information for a 
reasonable person to understand what information and evidence 
was needed to substantiate the claim on appeal.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Whether New and Material Evidence Has Been Submitted

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MEDICAL DISORDERS 
(4th ed. 1994) (DSM-IV), credible supporting evidence that 
the claimed in-service stressors actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 
4.125(a); see also Cohen v. Brown, 10 Vet. App. 128, 137-138 
(1997); Moreau v. Brown, 9 Vet. App. 389, 394- 395 (1996). 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (Effective prior to August 29, 2001).  In Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the U. S. Court of 
Appeals for the Federal Circuit (Circuit Court) noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.  For the limited 
purpose of determining whether to reopen a claim, the 
credibility of the evidence is to be presumed; however, this 
presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed.Reg 45620 
(2001).  However, those provisions are only applicable to 
claims filed on or after August 29, 2001.  As the veteran's 
claim of new and material evidence substantially predates 
August 2001, the new regulatory criteria are not applicable.

The service medical records do not report any complaints, 
treatment, or diagnosis for any type of psychiatric 
disability.  The veteran's separation examination dated on 
July 21, 1966, and prepared at the Oakland Army Base, 
included a report of medical history where the veteran 
specifically denied any prior symptoms of a psychiatric 
disorder.  His psychiatric evaluation was reported to be 
normal.  

The veteran's service personnel records include a Department 
of the Army (DA) Form 20, which under the heading "Principal 
Duty" revealed he received basic combat training from May 13 
to May 21, 1961 at Fort Hood, Texas.  He was than assigned to 
the ordinance support specialist school in Maryland from May 
22 to August 7, 1961.  The veteran was assigned to the 579th 
Ordinance Company with the U. S. Army in Europe from August 
8, 1961 to August 25, 1964.  From August 26, 1964 to October 
19, 1965, the veteran was assigned to Company A, 502nd "S&T" 
Battalion at Fort Hood, Texas.  He was assigned to the 14th 
Inventory Control Center (ICC) at Fort Hood, Texas, on 
October 20, 1965.  It was noted he continued to be assigned 
to the 14th ICC while deployed to Vietnam from December 23, 
1965 to July 21, 1966.  His final assignment was the Oakland 
Army Base ("OARB") on July 22, 1966.  

Under the heading "Foreign Service," the DA Form 20 
reported that the veteran served with the U. S. Army in 
Europe ("USAREUR-Germany") from July 28, 1961 to July 15, 
1964; and with the U. S. Army in Vietnam ("USARPAC-
Vietnam") from December 19, 1965 to July 21, 1966.

The DA Form 20 noted that the veteran's principle duty in 
Vietnam was as an ordinance supply specialist.  His conduct 
and efficiency during his Vietnam tour was reported to be 
excellent.  There is no indication in the veteran's military 
records that he received any medal or decoration for valor.

The veteran received two Department of Defense (DD) Form 
214s.  His first DD Form 214 was dated July 25, 1963.  It was 
noted he entered active service on March 1, 1961.  His "net 
service this period" was two years, four months, and 25 days 
and his "total active service" was reported as the same.  
His "foreign and/or sea service" was one year, eleven 
months, and 28 days.

His second DD 214 was dated on July 22, 1966.  It was noted 
that the veteran had reenlisted for a three-year term on July 
26, 1963.  His "net service for this period" was two years, 
eleven months, and 27 days; with a "total active service" 
of five years, four months, and 22 days.  His "foreign 
and/or sea service" was noted to be one year, six months, 
and 22 days.  Typed into the box noting foreign service was 
"USARPAC."  It was noted that the veteran had been issued 
the Vietnam Service Medal.

A review of the veteran's individual certificates and orders 
reveals that he received 120 hours of "Inventory Control 
Procedures" training that he successfully completed while 
stationed with the 14th ICC at Fort Hood.  A military order 
dated on October 23, 1965 issued by III Corps at Fort Hood, 
Texas listed the names of individuals receiving movement 
orders to Vietnam.  The veteran's name was listed in this 
order; however, he was not assigned to any advance party for 
this movement.

The service personnel records also contain records of the 
veteran's military disciplinary actions.  In January 1963, 
while stationed in Germany, he was disciplined for failing to 
obey an order to man a walking guard post.  In July 1963, 
while stationed in Germany, he was disciplined for being 
absent from a bed check.  In November 1963, while stationed 
in Germany, he was disciplined for failing to report to his 
appointed place of duty.  In November 1964, while stationed 
at Fort Hood, he was disciplined for having alcoholic 
beverages in his billets.  There are no records that show the 
veteran received military disciplinary action during his tour 
in Vietnam.

The veteran submitted a stressor statement in November 1993 
in which he claimed he had served in Vietnam from early 1965 
to mid 1966 with the "14th ICC" stationed at "Tent Camp 
Charlie" in Saigon and at Cam Rahn Bay.  He claimed that 
during this service he worked "converting requisitions from 
manual to mechanical," as a courier, and as an "IBM Machine 
Operator."  The veteran identified three members of his unit 
that were involved in his claimed stressors.  His stressors 
included viewing body bags and helping with their movement, 
being subjected to enemy gunfire at night, having a military 
bus he was riding in explode due to sabotage by enemy, having 
the enemy blowup the front of the building at which he stayed 
in Saigon with a bicycle filled with explosives (two Marine 
guards were killed), being subjected to enemy gunfire while 
working as a courier on boats traveling on Vietnamese rivers, 
seeing dead bloated bodies that had washed up on the bank of 
the Vietnamese rivers, having a Vietnamese woman he was to 
meet for dinner be killed when a restaurant on the river was 
blown up during "Tet 1966," witnessing a Buddhist monk set 
himself on fire to protest the Vietnamese War, witnessing a 
Vietnamese officer put a pistol to a man's head and kill him.  

Private treatment records dated in 1992 primarily noted 
treatment of the veteran's physical disorders.  However, 
these records noted an assessment of depression and that the 
veteran had reported receiving a diagnosis for PTSD.  VA 
treatment records dated from 1992 to 1993 noted the veteran's 
psychiatric complaints and diagnoses for depression. 

A letter from a VA Counselor dated in December 1992 reported 
the veteran's current symptomatology and opined that these 
symptoms were consistent with PTSD.  The veteran's reported 
stressors included being exposed to sniper fire, mortar fire, 
enemy terrorism, and having a bus he was on blown up by enemy 
sabotage.  

A VA psychological evaluation prepared by a therapist noted 
the same stressors reported by the veteran in his statement 
of January 1993.  It was noted that the veteran was being 
followed at a VA Mental Hygiene Clinic for severe depression 
and agoraphobia.  The provisional diagnoses were marijuana 
dependence in remission and recurrent major depression.  

The veteran was afforded a VA psychiatric examination in 
January 1993.  He claimed he had been sent to Vietnam in late 
1964 and returned from this deployment in July 1966.  He 
reported his duties in Vietnam included teaching Vietnamese 
the operation of computers and also acting as a courier 
carrying papers, documents, and money around South Vietnam.  
He acknowledged he was formally involved in combat, was not 
wounded, and did not receive any "unusual" decorations.  He 
reported military stressors similar to those discussed in his 
prior statements, but also added seeing dead Vietnamese 
bodies after he passed through a village after a U. S. 
attack, being issued a rifle and pistol but never given any 
ammunition, and seeing dead bodies flooding down the river 
near his military encampment.  It was reported that the 
veteran had a long history of alcohol and marijuana 
use/abuse.  The veteran felt that his use of marijuana 
"suppressed" his memories of Vietnam.  The examiner 
reported:

The veteran to me reports recurrent 
dreams about specific stressor events 
including the images of the dead Viet 
Cong on the perimeter wire as noted 
earlier.  Nonspecific but symbolic 
recurrent dreams include fantasized 
attack by Viet Cong crawling out on vine 
ropes to board the personnel landing 
craft.  No such events actually occurred.  
The veteran has reported to [his VA 
social worker] he dreams of seeing a monk 
set fire to himself during Tet '66 in his 
dreams, and of further dreams about a 
South Vietnamese officer executing a Viet 
Cong prisoner in public in Saigon.

The diagnoses included a documented history of depression 
over the past 15 to 16 months with PTSD as only a minor 
possible element in the veteran's depressive reaction, 
history of polysubstance abuse, and PTSD.

The RO attempted to verify the veteran's claimed stressors 
with the Center (formerly known as the Environmental Support 
Group).  The Center responded with a letter of April 1974.  
It was noted that the individuals identified by the veteran 
were not listed as wounded or killed in action during the 
dates of the veteran's Vietnam tour.  It did confirm that a 
restaurant on the Saigon River was attacked with claymore 
mines in June 1965 and that the Viet Cong sabotaged the 
enlisted quarters in Saigon on December 4, 1965, resulting in 
eight people killed and 137 wounded.  The Center could not 
verify that any personnel of the 14th ICC were involved in 
these incidents.  It was noted that anecdotal incidents were 
not researchable and that it was unlikely that deaths and 
injuries to Vietnamese could be verified in the U. S. 
records.

By rating decision of August 1994, the RO denied the 
veteran's claim for entitlement to service connection for 
PTSD.  The reasons and bases for the denial of service 
connection was that the veteran's claimed stressors had not 
been verified and that his examiners had failed to provide a 
clear diagnosis of PTSD.  The veteran was notified of this 
decision by letter issued in October 1994.  This letter was 
sent to the veteran's last reported address and the veteran 
has not claimed he did not receive this notification.  
Therefore, this decision is final.

Evidence received by VA since October 1994 include a VA 
psychiatric examination in February 1999.  No specific 
stressful event was reported regarding his military service 
in Vietnam, other than he was exposed to enemy fire.  The 
diagnoses were dysthymia, probable PTSD, cannabis abuse, and 
alcohol abuse.  

In July 2000, the veteran submitted evidence to reopen his 
claim for service connection for PTSD.  With this claim he 
submitted Vet Center treatment records dated from 1992 to 
2002 that noted treatment of the veteran's psychiatric 
complaints.  The diagnoses included PTSD.

The veteran received a psychiatric evaluation by the SSA in 
August 2001.  He reported that he was stationed in Vietnam 
from 1965 until mid 1967, for a total of eighteen months.  He 
reported receiving military disciplinary actions ("Article 
XV's") during his service in Vietnam.  The first was for 
taking a joy ride in a jeep that had been stolen by another 
servicemember and the second was for "shooting rats down by 
the water with his .45 caliber pistol."  During his Vietnam 
service, he initially trained Vietnamese to run IBM 
machinery, but later he worked as a courier traveling all 
over Vietnam and Southeast Asia.  His reported stressors 
included being shot at by the enemy, lying on a beach through 
one night with a weapon he had not been issued ammunition for 
while being fired upon by the enemy, and witnessing a 
Buddhist monk set fire to himself in protest to the war.  The 
examiner noted:

He did not describe the event [the monk's 
self immolation] as emotionally 
traumatic, at the time, nor did he 
describe any of the shellings, being 
fired at, or other experiences in Vietnam 
as causing emotional reactions of fear, 
shell shock, or other extreme emotional 
reactions, even though they were 
admittedly stressful and at times his 
life was in jeopardy.

It was reported by the veteran that he did not exhibit 
obvious psychiatric symptoms until 1989 when he saw a 
documentary on the Vietnam War.  After viewing this 
documentary, the veteran claimed he began to exhibit a 
psychiatric problem to include memories and intrusive 
thoughts of his stressful events in Vietnam.  The diagnoses 
were alcohol dependence, marijuana dependence, anxiety 
disorder (social phobia features), and a personality disorder 
with antisocial traits.  The examining psychiatrist opined:

[The veteran's] experience ten years ago 
of watching a documentary on Vietnam and 
subsequently developing some sense of 
discomfort around the topic of Vietnam 
and his memories of Vietnam, trying to 
forget his memories and so forth, is not 
clearly posttraumatic stress in his 
description of these difficulties.  Some 
of his description and phraseology appear 
to be more learned than experienced.

He did not describe, specifically, any 
event in Vietnam that re-experienced in a 
traumatic way.  The most traumatic 
experience he recalled was the suicide of 
a monk by burning himself to death.  The 
negativity of that memory is recalled.  
However, it is not recalled in an 
emotionally re-experienced manner.

The veteran received psychological testing from a private 
therapist in September 2001.  The therapist concluded that 
the veteran had suffered with PTSD for many years due to his 
experiences in Vietnam and subsequent homecoming experiences.  
Attached to this report was a statement from the veteran that 
noted stressors similar to those previously reported.

Letters from the veteran's spouse and friends reported his 
current psychiatric problems and that the veteran had 
attributed these problems with his military service in 
Vietnam.  

VA treatment records obtained after October 1994 noted 
treatment of the veteran's physical and psychiatric 
complaints from the late 1990s to 2004.  The diagnoses 
included PTSD and depression.  During an outpatient visit in 
January 2002, the veteran informed his VA therapist that "a 
lot of things [about Vietnam] I can't ever talk about, top 
secret."  

The veteran was given a VA psychological testing in July 
2002.  The examiner noted that the veteran had produced an 
invalid profile on his Trauma Symptom Inventory.  This score 
could reflect a generalized overendorsement of all items, 
specific overendorsement of unusual items, or relatively 
accurate reporting of a psychotic or disorganized state.  The 
examiner indicated that this overendorsement may represent an 
attempt to present oneself as especially symptomatic, or a 
psychotic condition, or may be the result of chronic 
substance abuse with its tendency to produce unusual 
experiences.  It was also noted that the veteran's score on 
the Mississippi Scale for Combat Related PTSD was slightly 
elevated for a Vietnam combat related PTSD.  The examiner 
opined that the Mississippi Scale did not include a validity 
scale and was, therefore, vulnerable to faking.  The veteran 
was also tested with the Combat Exposure Scale, which 
produced a score showing a moderate exposure to combat 
situations.  However, this test also did not include a 
validity scale, so it too was vulnerable to faking.  The 
final summary/recommendation was the rule out PTSD versus 
malingering.

A follow-up VA Mental Health Clinic visit noted assessments 
for depression and alcohol/marijuana difficulties.  The 
treating psychiatrist noted that psychological testing was 
not suggestive of PTSD.  However, subsequent VA outpatient 
records noted impressions of PTSD.

At his hearing on appeal in January 2004, the veteran 
testified that he served in Vietnam for 18 months from 
December 1964 to July 1966.  He reported his one-year tour in 
Vietnam was involuntarily extended to 18 months because he 
was so close to the end of his enlistment.  He noted that 
prior to his departure to Vietnam, he attended the "IBM 
school" at Fort Hood, Texas.  In Vietnam his initial duty 
was to train Vietnamese to operate IBM machines that 
converted manually written requisitions to a mechanical 
process.  This job was soon completed and then he volunteered 
to act as a courier transporting classified documents to 
various locations in Vietnam.  He usually traveled by either 
boat or helicopter in this mission, that at various times 
would be subjected to enemy fire.  He also noted that during 
these trips he was not issued a weapon and had to rely on 
others for his protection.  His claimed stressors included:

1)	On the first night in Vietnam, the veteran was given a 
weapon with no ammunition and assigned to a tent along a 
river.  During the night his position was subjected to 
enemy fire.
2)	During one courier mission, the veteran was placed on a 
helicopter with severely wounded U. S. troops during 
which he had to help a medic care for the troops and 
unload them at a military hospital.
3)	He stayed in a hotel in downtown Saigon when a Viet Cong 
with explosives concealed in a bicycle detonated these 
in front of the hotel killing and wounding U. S. 
personnel.  (The veteran testified that this incident 
happened "near the [time of] the Tet Offensive.")
4)	Witnessed a Buddhist monk set himself on fire and burn 
to death in Saigon to protest the war.
5)	Found dead bodies washed up in concertina wire outside 
of his tent at Tin Camp Charlie.  He had to help remove 
the bodies that kept falling apart.

The veteran claimed that he could not remember the dates and 
places of these incidents.  He claimed that his personality 
and behavior changed for the worse after his return from 
Vietnam.  The veteran reported that he was not in touch with 
these psychiatric symptoms until he watched a documentary on 
the Vietnam War in 1991.  After viewing this program, his 
symptoms became substantially worse.  His spouse testified to 
the existence and severity of his current symptoms.  She 
acknowledged that she had not known the veteran during or 
soon after his military service, but had confirmed with the 
veteran's sister that his behavior changed after returning 
from Vietnam.  

In a VA Form 9 received in April 2003, the veteran appears to 
contend that he was involved in combat with the enemy during 
his military service in Vietnam and, therefore, any doubt 
regarding the veracity of his claimed stressors should be 
resolved in his favor.  In his substantive appeal submitted 
October 2003, the veteran acknowledged that it had proved 
"impossible" for him to obtain any evidence that would 
corroborate his claimed stressors.  He implied that parts of 
his military records had been destroyed.  At his hearing in 
January 2004, the representative pointed out that the last DD 
Form 214 indicated that the veteran's military service in 
Vietnam had been for one year, six months, and 22 days, which 
he argued confirmed the veteran's claim of serving an 18-
month tour in Vietnam that began in December 1964.

Since the RO's final decision of October 1994, VA has 
obtained treatment records and medical opinions that have 
diagnosed PTSD based on the veteran's claimed experiences in 
Vietnam.  However, the medical evidence received since 1994 
also includes medical opinions that specifically question 
assigning a diagnosis of PTSD.  While this evidence was not 
before adjudicators in 1994 and appears relevant to the 
current claim, the evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The reasons and bases for denial in 1994 were 
that the veteran had not received a definitive diagnosis for 
PTSD.  The medical opinions since that time continue to show 
various diagnoses for the veteran's psychiatric problems, 
with healthcare professionals in August 2001 and July 2002 
specifically questioning whether a diagnosis of PTSD is 
appropriate.  Thus, the outpatient records with 
diagnoses/impressions of PTSD obtained since October 1994 are 
cumulative of previously considered evidence.  

Also striking is that the medical opinions that have 
diagnosed PTSD were given by examiners that had not reviewed 
the veteran's contemporaneous medical and personnel records 
from military service.  They appear to be merely based on a 
medical history reported by the veteran, an individual that 
the contemporaneous service records show to be a poor and 
unreliable historian.  See Godfrey v. Brown, 8 Vet. App. 113, 
114 (1995) (VA is not required to accept a physician's 
opinion that is based upon an appellant's uncorroborated 
recitation of his or her medical history); Madden v. Gober, 
125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (An appellant's 
claims can be contradicted by his or her contemporaneous 
medical history and complaints.)  

The veteran has claimed that he served an 18-month tour in 
Vietnam from December 1964 to July 1966.  To support this 
claim, his representative has cited to the DD Form 214 issued 
in July 1966 that noted one year, six months, and 22 days of 
foreign service apparently attributed to a tour with the 
USARPAC.  However, the Board finds that the preponderance of 
the service personnel records do not support this claim.  
Both the veteran's DA Form 20 and his individual orders show 
that he was assigned to the 14th ICC at Fort Hood, Texas in 
October 1965 and then was deployed with this unit to Vietnam 
in December 1965.  There is no controversy that he left 
Vietnam at the end of his second enlistment in July 1966.  
Based on the DA Form 20 and individual orders, the Board 
finds that the notation on the DD 214 of July 1966 was a 
typographical error.  This block of the DD 214 was suppose to 
note total foreign service and probably should have read 2 
years, 6 months, and 22 days, which would have reflected both 
the veteran's foreign service in Germany and Vietnam 
combined.

More importantly, the veteran has not submitted any new 
evidence regarding his claimed in-service stressors.  
Instead, he has merely restated stressors he had introduced 
in the record prior to 1994.  As noted above, the 
descriptions received since 1994 fail to provide the specific 
information required to verify the claimed stressors.  The 
veteran has been informed of the need to submit such evidence 
in order to verify his claimed stressors since the Center's 
letter was received in April 1994.  While the veteran did 
describe incidents similar to those noted in the Center's 
letter, the incidents noted by the Center occurred prior to 
the veteran's arrival in Vietnam.  Regardless, the veteran's 
descriptions of his military stressors, received by VA since 
1994, are not new and are merely cumulative of evidence 
before the VA adjudicators in October 1994.

The veteran has argued that he was a combat veteran and that 
if all reasonable doubt were resolved in his favor, his 
stressors would not need verification.  See 38 U.S.C.A. 
§§ 5107(b), 1154(b).  Based on the description of the 
veteran's military duties in his service personnel records, 
there is no contemporaneous evidence to support a finding 
that he was involved in direct combat with an enemy.  

The phrase "engaged in combat with the enemy" found at 
38 U.S.C.A. § 1154(b) requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The determination of whether a particular 
veteran engaged in combat with an enemy is a factual 
determination based on the circumstances of a particular 
veteran's military service.  VAOPGCPREC 12-99 (Oct. 18, 
1999); see also Gaines v. West, 11 Vet. App. 353 (1998).  The 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that the veteran 
did engage in combat, but that the alleged stressor is not 
combat related, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
that corroborate the veteran's testimony or statements.  See 
Cohen v. Brown, 10 Vet. App. at 147; Zarycki, 6 Vet. App. at 
98.

While the service records do support that he possibly worked 
with mechanical/computerized requisition requests, there is 
no evidence that he was assigned as a courier that traveled 
throughout Southeast Asia.  In addition, the Center was 
unable to verify any combat incident or enemy attack 
associated with the 14th ICC during the veteran's confirmed 
service in Vietnam from mid-December 1964 to July 1966.  
There is no evidence that the veteran received any type of 
decoration or award for participation in combat or valor.  
The only evidence of involvement in combat is the veteran's 
own lay assertions many years after his separation from 
military service; assertions that are not corroborated by the 
contemporaneous military records.  These stressors do not fit 
the the circumstances, conditions, or hardships as described 
in his service records.  Therefore, the provisions of 
38 U.S.C.A. §§ 5107(b), 1154(b) are not applicable to the 
veteran's claim.

Based on this analysis, the Board finds that evidence 
received since the October 1994 decision is either cumulative 
or not of sufficient significance that it must be considered 
in order to fairly decide the merits of the claim for 
entitlement to service connection for PTSD.  


ORDER

As new and material evidence sufficient to warrant reopening 
a claim of entitlement to service connection for PTSD has not 
been received, the claim is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


